DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Waal et al (WO 2013/113815 A1: figures 4-16; page 6, lines 10-31, especially lines 24-25; page 26, lines 15-31).
De Waal et al teach a wind turbine blade (10) made of composite material wherein half shells are first molded in half-molds (72, 74) and then transferred to cradles (90) wherein the half-shells are bonded together by hinging of the cradles.  "Determination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process, and thus product in such claim is unpatentable if it is same as, or obvious from, product of prior art, even if prior product was made by different process.", In re Thorpe et al., 227 USPQ 964.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a method or apparatus having a first set of molds in concert with a second set of cradles in the form of a mold body having a molding surface wherein each cured blade element is arranged in its respective cradle such that the molding surface, or a part thereof, abuts against a surface of the cured blade element.  The closest prior art (De Waal et al) discloses a first set of half molds (72, 74) and a second cradle (90) used to bond the cured half-shells formed in the first and second half molds.  The cradles are built to handle a substantially cured shell and there is a reduced need for 100% geometry support of the entire shell, see page 6, lines 18-31.  It is noted that Brunsch (3,713,753: figure 3) teaches a mold having seals (6) to support a preform (2) on the mold (5).  The invention in this application is in the combination of a first set of half molds and a second set of cradles in the form of molds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/25/2022